Citation Nr: 0016141	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for PTSD 
prior to May 28, 1999.  

3.  Entitlement to an effective date prior to June 19, 1995, 
for a grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1948 
to December 1969.

This case originally came before the Board of Veterans' 
Appeals (Board) from an August 1995 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material had been presented to reopen a previously denied 
claim for service connection for PTSD, but continued the 
denial of service connection for that disability.  The 
veteran appealed this determination to the Board, and in an 
April 1998 decision, the Board granted service connection for 
PTSD.  

The present matter comes before the Board from a May 1998 
rating decision of the Columbia, South Carolina, RO which 
granted service connection for PTSD (in accordance with the 
Board's April 1998 decision), and assigned a noncompensable 
rating, effective June 19, 1995, the date the veteran's claim 
to reopen was received at the RO.  The veteran immediately 
asserted that he was entitled to a higher disability rating 
as well as an earlier effective date for the grant of service 
connection, and perfected an appeal on these issues in June 
1998.  He testified at a personal hearing before a hearing 
officer at the RO in October 1998.  In a November 1998 rating 
decision, the hearing officer granted a 10 percent rating for 
PTSD, effective June 19, 1995; and denied an effective date 
prior to June 19, 1995 for the grant of service connection 
for PTSD.  The veteran continued the appeal.  

The veteran appeared for a VA examination in May 1999.  In a 
June 1999 rating decision, the RO granted a 30 percent rating 
for PTSD, effective May 28, 1999, the date of the VA 
examination.  The veteran continues to assert that he is 
entitled to a higher rating for his PTSD for all relevant 
periods on appeal, as well as an earlier effective date for 
the grant of service connection for PTSD.  

Since the RO has, in effect, granted a staged rating, for the 
veteran's PTSD, the Board has separated the original issue 
before it (i.e., entitlement to a higher rating for PTSD) 
into two issues, as indicated on the initial page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

The issues of entitlement to a rating in excess of 30 percent 
for PTSD, and entitlement to a rating in excess of 10 percent 
for PTSD prior to May 28, 1999, will be addressed in the 
Remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran's first claim for service connection for a 
nervous disorder, to include PTSD, was received by the RO on 
May 22, 1985.

2.  In rating decisions dated in September 1985 and June 
1986, the RO denied the veteran's claim of service connection 
for a nervous disorder, to include PTSD.  The veteran was 
notified of these determinations, but he did not file a 
substantive appeal within the time period allowed.  

3.  The veteran filed a claim to reopen which was received by 
the RO on March 13, 1991.  

4.  In a May 1991 rating decision, the RO reopened the 
veteran's claim, and continued the denial of service 
connection for PTSD.  The veteran was notified of this 
decision, and did not appeal it.  

5.  The veteran filed a subsequent claim to reopen which was 
received by the RO on June 19, 1995.  


CONCLUSION OF LAW

An effective date prior to June 19, 1985, for the grant of 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 5110(a), 7105 (West 1991); 38 C.F.R. §§ 
3.400(q)(1)(ii), 20.302, 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was discharged from active military service in 
December 1969.  He filed a claim for service connection for a 
nervous disorder in May 1985, which was denied by the RO in a 
September 1985 rating decision.  In a letter dated September 
17, 1985, the RO informed the veteran that his claim had been 
denied.  The reverse side of the letter contained a complete 
explanation of the veteran's procedural and appellate rights.  
A notice of disagreement was received from the veteran in 
September 1985, and the RO provided him a statement of the 
case (SOC) in October 1985.  A VA Form 9 was enclosed with 
the SOC.  

In October 1985, the veteran amended his claim to include 
service connection for PTSD.  He stated that he had received 
treatment for PTSD at the Columbia, South Carolina, VA 
Medical Center (VAMC), and requested that the RO obtain 
treatment records from that facility from September 1, 1985 
to the present.  The RO requested those records in October 
1985.  

VA outpatient treatment reports, dated in September 1985 and 
October 1985, were received and show that clinical 
assessments of PTSD, anxiety, and depression were made by a 
clinical psychologist and VA physician in the mental hygiene 
clinic (it is unclear from the document whether this 
physician was a psychiatrist).  A record dated October 25, 
1985, indicated that the veteran's next appointment was 
scheduled for January 13, 1986.  At a VA neuropsychiatric 
examination in February 1986, a panel of two psychiatrists 
concluded that there was insufficient evidence to merit a 
diagnosis of PTSD for the veteran.  

In a June 1986 rating decision, the RO denied service 
connection for PTSD.  In a letter dated June 27, 1986, the 
veteran was advised that "[a]lthough you were seen for 
nightmares in service, you did not require any psychiatric 
followup until 1985.  Therefore, we must deny your claim for 
a nervous condition.  This is a reconsideration of our 
decision of September 17, 1985, and does not serve to extend 
the appeal period referred to therein."  A copy of this 
letter was provided to the veteran's accredited 
representative, the Disabled American Veterans.  The veteran 
did not file a timely substantive appeal.  

In March 1991, the veteran filed a request to reopen his 
claim for service connection for PTSD.  In a May 1991 rating 
decision, the RO reopened the veteran's claim, but continued 
the denial of service connection for PTSD, concluding that 
there was still no diagnosis of PTSD from a psychiatrist.  
The veteran was informed of this decision, and did not 
initiate an appeal.  Corresponding copies were provided to 
the veteran's accredited representative, the Disabled 
American Veterans.  

The veteran requested that his claim for service connection 
for PTSD be reopened in a statement dated by him on June 19, 
1995.  The statement was received in the mail room of the VA 
on that same date as indicated by a date stamp.  [There does 
appear a date stamp of June 17, 1995 which was put there by 
the Veterans Service Division of the VA.  The date of June 
17, 1995 is a Saturday which is not a normal business day.  
The undersigned surmises that the date stamp from this office 
must have been changed one day from Friday to Saturday 
instead of Friday to Monday.  In any case, in view of fact 
that the date placed on the statement by the veteran and the 
date it was received in the mailroom are the same, the 
undersigned finds that the June 19, 1995 date is the correct 
one in which the statement was received.]

At a personal hearing before a hearing officer at the RO in 
October 1998, the veteran testified that he believed the 
effective date for the grant of service connection for PTSD 
should be in 1985, the time of his original claim.  

At a personal hearing before the undersigned member of the 
Board in Washington, D.C., in December 1999, the veteran 
testified that he believed he was given incorrect information 
at the time of his original claim.  When service connection 
for PTSD was denied, the letter he received stated that he 
did not require any psychiatric care from the time of his 
discharge from service until 1985.  Since that was true, and 
he was unable to provide any medical evidence of psychiatric 
treatment prior to 1985, he assumed that his claim didn't 
have any chance of succeeding even if he did appeal it.  
Later he learned that the continuity of treatment was not 
necessary.  He clarified that he was not claiming error in a 
prior rating action, but rather than he believed that he was 
provided misleading information which negatively affected his 
decision to continue his appeal.  

At the hearing, the veteran submitted additional evidence for 
consideration in conjunction with his claim, and waived 
consideration of that evidence by the RO as required under 38 
C.F.R. § 20.1304(b) (1999).  The additional evidence was a VA 
outpatient treatment record, dated January 13, 1986, from the 
same physician who signed the treatment report dated on 
October 25, 1985, noted above, and indicated that the veteran 
had been diagnosed with generalized anxiety disorder and 
PTSD.  

At the hearing in December 1999, the veteran's representative 
asserted that the veteran's original claim for service 
connection for PTSD which he filed in 1985 remained open 
because the RO failed to properly advise the veteran as to 
what was necessary for an award of service connection.  He 
cited to a recent case from the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Hayre v. 
West, 188 F. 3d 1327 (Fed. Cir. 1999), in support of this 
assertion.  He remarked that the fact that the veteran was 
improperly advised fell along the same lines as the failure 
of the RO to obtain relevant treatment records.  Therefore, 
the rating action in June 1986 was not final, and the 
effective date for the veteran's claim should be in 1985.  In 
the alternative, he further asserted that, in 1991, the RO 
failed to obtain VA treatment records which documented a 
diagnosis of PTSD by a psychiatrist.  Therefore, the May 1991 
rating decision should not be considered final, and an 
effective date in 1991 would be appropriate.  The 
representative stated that he was not claiming error in the 
prior rating actions; rather, he was merely arguing that the 
veteran was misinformed and the misinformation caused him to 
discontinue his appeal.  

II.  Analysis

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400 (1999).  The effective date of a 
reopened claim is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (1999).  

The veteran did not file a document that could be considered 
as a timely substantive appeal when his original claim for 
service connection for a nervous disorder, to include PTSD, 
was denied by the RO in September 1985 and June 1986.  See 
38 C.F.R. § 20.302 (1999) (a substantive appeal must be filed 
within one year of the notice of the determination being 
appealed or within 60 days of the issuance of the SOC, 
whichever is later).  He also did not appeal the RO's 
subsequent denial of his reopened claim for service 
connection for PTSD in May 1991.  In fact, the veteran has 
admitted that he did not perfect appeals related to any of 
these decisions.  Consequently, the RO's June 1986 denial of 
service connection for a nervous disorder, to include PTSD, 
as well as the May 1991 denial of service connection for PTSD 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103 (1999).  

The veteran filed a subsequent claim to reopen that was 
received by the RO on June 19, 1995.  Accordingly, the 
earliest date that may be assigned for the award of service 
connection and compensation for PTSD is the date of receipt 
of the veteran's reopened claim.  See 38 C.F.R. § 3.400(q).  
This is the effective date that has been assigned.  
Therefore, the Board finds that the law is dispositive in the 
present case, and the claim for an effective date prior to 
June 19, 1995, for the grant of service connection for PTSD, 
must be denied due to a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).   

The Board acknowledges the veteran's and his representative's 
arguments that the effective date should in May 1985, which 
is the date of receipt of the veteran's first claim of 
service connection for PTSD.  Citing Hayre v. West, supra, 
they assert that the June 1986 rating action should not be 
considered final because VA failed to properly inform the 
veteran during the course of that claim, and that this 
failure constituted a breach of the duty to assist.  In 
Hayre, the Federal Circuit held that VA must make more than a 
single attempt to locate a veteran's service medical records, 
and must inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre at 1331-32.  
Furthermore, a denial of benefits would not be considered 
final, for purposes of appeal, if there was such a breach of 
the duty to assist.  Hayre at 1334.  

The Board finds this argument unpersuasive.  The veteran and 
his representative essentially assert that the veteran was 
misled by VA and believed his claim had no chance of 
succeeding based on the information provided in the letter 
sent to him by the RO in June 1986, and that this 
misinformation constituted a breach of the duty to assist.  
However, the Board points out that the veteran was properly 
informed as to his procedural and appellate rights in 
September 1985, and was subsequently informed in June 1986 
that his appeal period had not been extended.  Nevertheless, 
he failed to file a timely substantive appeal.  VA may not 
take responsibility for the veteran's interpretation of the 
documents provided to him, and nothing in the Federal 
Circuit's holding in Hayre may reasonably be interpreted as 
requiring VA to do so.  Accordingly, the Board finds that 
there was no breach of the duty to assist, and the June 1986 
rating decision has properly been found to be final.  It is 
also duly noted that the veteran was represented during that 
appeal by the Disabled American Veterans, and that 
organization was issued copies of the correspondence sent to 
the veteran regarding his claim.  The veteran was free to 
obtain any clarifying information from his representative or 
the RO at that time in determining whether to pursue an 
appeal.   

The veteran's representative also argues that the RO failed 
to obtain a treatment record which documented a diagnosis of 
PTSD by a VA psychiatrist in conjunction with the 1991 claim.  
Again citing Hayre v. West, he asserts that this constituted 
a breach of the duty to assist, and therefore, the veteran's 
claim from that time has remained open and may not be 
considered final.  The Board respectfully disagrees with this 
argument, and finds that there was also no breach of the duty 
to assist the veteran in the development of this claim.  
Although the record dated in January 1986 may not have been 
included in the veteran's claims file in 1991, the Board 
points out that records from that same physician, dated in 
October 1985 and February 1991, were part of the record that 
the time of the RO's decision in May 1991.  Since these 
records contain similar information to that recorded in the 
January 1986 record (i.e., that veteran was diagnosed with 
PTSD), the Board finds that there was sufficient compliance 
with the duty to assist the veteran, and the mere absence of 
the January 1986 record does not rise to the level of a 
breach of that duty.  Furthermore, the veteran and his 
representative were free to disagree with the RO's May 1991 
determination that there was no diagnosis of PTSD by a 
psychiatrist, and failed to do so.  Accordingly, the Board 
concludes that the May 1999 rating decision has also been 
properly found to be final.  

Finally, the Board points out that the veteran and his 
representative may disagree with the RO's June 1986 and/or 
May 1991 rating decisions, and may assert that the RO's 
decisions were based on an obvious error of fact or law; 
however, such disagreement at this point would constitute a 
claim for clear and unmistakable error in a prior rating 
action.  Nevertheless, both the veteran and his 
representative clearly and repeatedly stated at the December 
1999 hearing that they were not claiming error in the prior 
rating actions.  The veteran remains free to raise such a 
claim with the RO if he so chooses, and since this would 
constitute a collateral attack that can only be made on a 
final decision of the RO or the Board, the Board's decision 
herein has not prejudiced the adjudication of that issue in 
any way.  


ORDER

Entitlement to an effective date prior to June 19, 1995, for 
a grant of service connection for PTSD is denied.  



REMAND

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (1999).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Initially, the Board notes that, at the veteran's most recent 
VA examination in May 1999, the examiner stated that the 
claims folder was not available for him to review in 
conjunction with the evaluation.  While the United States 
Court of Appeals for Veteran's Claims has held that under 
certain circumstances the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment, the Court has never decided that in every 
case a medical examiner must review all prior medical records 
before issuing a medical opinion or diagnosis.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  However, in this case, 
there is a need for the examiner to review the veteran's past 
medical history in order to evaluate the psychiatric 
disability.  38 C.F.R. § 4.1 (1999).

Second, it is noted that the regulations pertaining to rating 
mental disorders were revised effective November 7, 1996.  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 
79 (1997) (per curiam order).  Therefore, in reviewing the 
case, the Board and the RO must evaluate the veteran's PTSD 
under both the old and current regulations to determine 
whether he is entitled to a higher evaluation under either 
set of criteria.  

The VA General Counsel has recently provided guidance as to 
how such changes in rating criteria should be applied:  

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g); Dorward v. West, 
No. 98-445 (U.S. Vet. App. Jan. 24, 2000 (per curiam); 
DeSousa v. Gober, 10 Vet. App. 461 (1997).  

Essentially, this means that, for any date prior to November 
7, 1996, VA may not apply the revised rating criteria for 
evaluating mental disorders.  However, despite the fact that 
the veteran was granted service connection for PTSD, 
effective June 19, 1995, the RO utilized the new rating 
criteria in evaluating the veteran's PTSD from June 19, 1995 
on, and only referenced those criteria in its June 1998 SOC.  
This error must be corrected by the RO.  

Finally, at his personal hearing before the undersigned in 
December 1999, the veteran testified that he was awarded a 
medical disability retirement from the federal government in 
1985, the time he was first treated for a psychiatric 
disorder.  However, records pertaining to this decision have 
not been associated with the claims folder, and may have 
particular relevance to the veteran's claim.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should obtain all records associated 
with the veteran's disability retirement from 
the federal government in 1985.  

2.  The RO should obtain the names and 
addresses of all medical care providers who 
have treated the veteran for his service-
connected PTSD since June 1995.  After securing 
the necessary release(s), the RO should request 
the records which are not already contained in 
the claims folder.

3.  The RO should obtain the veteran's complete 
VA outpatient treatment records since June 
1995.  Once obtained, all records must be 
associated with the claims folder.

4.  The veteran should be scheduled for a VA 
psychiatric examination to determine the 
severity of his service connected PTSD.  The 
claims file should be made available to, and 
reviewed by, the examiner in connection with 
the examination, and the examiner should be 
furnished with a copy of this remand.  All 
indicated special tests and studies should be 
accomplished.  The veteran's disability must be 
viewed in relation to its history; and the 
report of examination should provide accurate 
and fully descriptive assessments of all 
clinical findings.  The psychiatrist must 
review the new and old rating criteria for 
mental disorders as set forth above, and the 
findings of the psychiatrist must address the 
presence or absence of the specific criteria 
set forth in the old and revised rating 
schedule.  The psychiatrist should also provide 
a full multiaxial evaluation, to include an 
opinion as to whether the veteran's PTSD 
renders him unemployable, and the assignment of 
a numerical score on the Global Assessment of 
Functioning Scale (GAF Scale).  

5.  After completion of the requested 
development, the RO should review the veteran's 
claims on the basis of all the evidence of 
record.  The claim for a higher rating for PTSD 
should be considered under both the old and the 
new rating criteria in accordance with the 
guidance expressed by the Court in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), Dorward v. 
West, No. 98-445 (U.S. Vet. App. Jan. 24, 
2000), and DeSousa v. Gober, 10 Vet. App. 461 
(1997); and where appropriate the RO should 
assign "staged" ratings in accordance with 
Fenderson v. West, 12 Vet. App. 119 (1999).  

If the decision remains adverse to the veteran 
in any way, he and his representative should be 
furnished an appropriate supplemental statement 
of the case, to include consideration of the 
veteran's PTSD under both the old and new 
psychiatric rating criteria, a recitation of 
the old criteria, a discussion as to which 
criteria are more advantageous to the veteran 
during the periods of time in which such 
criteria may be applied, and notification of 
the provisions of 38 C.F.R. § 3.655, if the 
veteran fails to appear for the scheduled 
examination.  If the veteran fails to report to 
the examination, the RO should also include a 
copy of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which notification 
was sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


